Citation Nr: 1418114	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-49 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbosacral spine degenerative disc disease and scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, lumbosacral spine degenerative disc disease and scoliosis are of service onset.


CONCLUSION OF LAW

Lumbosacral spine degenerative disc disease and scoliosis were incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for lumbosacral spine degenerative disc disease and scoliosis herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  There is no prejudice to the Veteran.

II. Merits of the Claim

The Veteran contends that his current lumbosacral spine degenerative disc disease and scoliosis is the result of injuries sustained during his active duty service. 

Specifically, the Veteran stated in his November 2010 substantive appeal that in May 1993, he was taken from a field training exercise to the emergency room at the Darnell Army Hospital in Fort Hood, Texas.  He experienced severe back pain and could not recall what caused the injury.  He was told he could possibly experience the pain again and if so, was instructed to take Motrin and continue rehabilitation exercises.  He was never told what caused the injury or pain but has continued to experience difference levels of pain since that time in service.

Governing Rules and Regulations

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, neither degenerative disc disease nor scoliosis is a "chronic disease" under 38 C.F.R. § 3.309(a) and, therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background and Analysis

According to the evidence of record, it is clear that the Veteran was treated for low back pain during service on several occasions.  A May 1993 Emergency Room Nursing Receiving Flow Chart indicates the Veteran complained of neck and back pain.  In August 1993, the Veteran again complained of low back pain and stated he did not recall any specific cause of the pain.  Later that month, the Veteran was admitted to the emergency room for severe low back pain.  A history of lower back pain for the past two months was noted.  A physical examination showed no obvious deformities.  An x-ray revealed no fractures or other abnormalities.  In September 1993, the Veteran stated he had low back pain for two months and started therapy in August 1993.  A physical examination revealed mild lordosis and possible mechanical low back pain was noted.  In June 1994, the Veteran stated he had a history of low back pain since August 1993 and no history of trauma was reported.

Following service, the Veteran was treated for low back pain in February and March 2009.  A February 2009 x-ray of the lumbar spine revealed mild scoliotic curve concavity to the left in the lower lumbar spine, concavity to the right in the upper lumbar spine.  Degenerative disc disease was indicated with mild osteophytosis developing at L2-L3, L3-L4, possibly L4-L5 and L5-S1.  No spondylolysis was present.  An etiological opinion was not provided.

In August 2009, the Veteran underwent a VA examination where he stated he injured his back in the early 1990s while lifting projectiles.  He was treated in service and underwent physical therapy.  The Veteran stated that "ever since that time he has had a constant, nagging pain in his lower back.  At times he has flare-ups of a spasm type of pain, which is very severe." 

Following a physical examination, the Veteran was diagnosed with lumbosacral spine degenerative disc disease and scoliosis.  The examiner acknowledged the Veteran's in-service treatment of low back pain.  However, the examiner stated:

[M]edical records are then silent for continuing lower back symptomatology until his private medical doctor's records in 2009, which indicate that he presented for low back pain in February and March 2009... Therefore, it is this examiner's opinion, chronicity of the lumbosacral spine condition is not established as there is approximately, 16 years intervening between the time that the [V]eteran presented with the initial lower back pain and then was once again seen for lower back pain in 2009.

For these reasons, the examiner concluded that it was less likely than not that the Veteran's current lumbar spine diagnosis was related to the low back pain experienced in service.

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for lumbosacral spine degenerative disc disease and scoliosis should be granted.  Here, it is clear that the evidence before the Board shows the Veteran complained of, and was treated for, low back pain during his military service.  

The Board acknowledges that the only medical nexus opinion of record is the August 2009 VA examiner's who concluded that it was it was less likely than not that the Veteran's current lumbar spine diagnosis was related to the low back pain experienced in service.  However, the Board finds this VA medical opinion to be inadequate. 

The VA examiner, in forming his medical opinion, did not consider the Veteran's lay statements regarding the reports of continuing low back problems and pain since the in-service injury and treatment occurred.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The Board finds the Veteran's lay statements regarding the symptomatology of his low back disorder are not only competent, but also are credible, to show that the Veteran has continued to experience low back pain since service.  His lay statements, therefore, have probative value.  Accordingly, as the Veteran was treated for an injury and subsequent low back pain in active service and there is credible lay evidence of continuing low back pain after his discharge, as well as a current diagnosis of lumbosacral spine degenerative disc disease and scoliosis, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbosacral spine degenerative disc disease and scoliosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for lumbosacral spine degenerative disc disease and scoliosis is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


